;:~   . ....
       AO 245B (Rev. 02/08/2019) JUdgment in a Criminal Petty Case (Modified)                                                                                      Pagelofl   l\
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                       v.                                                                  (For Offenses Committed On or After November I, 1987)


                            Ricardo Vazquez-Vargas                                                         Case Number: 3:19-mj-21623

                                                                                                           Gerald T McFadden
                                                                                                           Defendant's Attorney


       REGISTRATION NO. 84650298
       THE DEFENDANT:
        IZI pleaded guilty to count( s) 1 of Complaint
                                                 ~~~--"-~~~~~~~~~~~~~~~~~~~~~~~


         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                     Nature of Offense                                                                                 Count Number(s)
       8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                       1

         D The defendant has been found not guilty on count(s)                                     ~~~~~~~~~~~~~~~~~~~




         D Couilt(s)                                                                                        dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     )Ei    TIME SERVED                                              D                                           days

         IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the   defendant's possession at the time of arrest upon their deportation or removal.
         D     Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Tuesday, April 16, 2019
                                                                                                          ate of Imposition of Sentence
                                                            F   ITT" r" "[)''
                                                                                 ···~ "~.. 1'
                                                                Liti !Jl.,,,__, ~1:.li.!

       Received
                              /__....-
                     ~~~+-~~--+-~~

                     DUSM                                    APR 1 6 2019
                                                 CLERK, U.2. DlSTi1iCT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                               BY                                               DEPUTY
        Clerk's Office Copy                                                                                                                             3:19-mj-21623
